The action was upon a note given in 1864, to the plaintiff, for property, amongst which was a jackass.
On the trial, after evidence was introduced by plaintiff tending to show that the jack was worth $150, the defendant proposed to prove by one Reeves the reputation of the jack, and that the reputation was that he was worthless. This evidence was objected to by the plaintiff and rejected by the Court.
There was a verdict and judgment for the plaintiff and appeal by defendants.
The question is, whether upon an issue involving the value of a jack, it is competent to inquire into his reputation. The case is not specific as to the particular in which it was proposed to prove his reputation, but we gathered from the argument, that it was as to his foal-getting qualities.
Indeed it is a matter of common observation that, with us, the value of a jack depends almost altogether upon that quality, as he is not useful for harness, or for the saddle, or for the turf.
We suppose that with all stock-raisers, there are two principal inquiries in selecting a sire: what is his pedigree? and is he a sure foal-getter? Other qualities are judged of by inspection; these cannot be. How are these inquiries to be *Page 540 
answered? The most usual and satisfactory, if not the only way, is by reputation.
A horse of the finest appearance and proportions would have but little patronage, with a reputation for inefficiency, or cold blood.
The famous horse, Sir Archy, if sold among strangers to his reputation, would probably have commanded only a few hundred dollars; with his reputation he would have commanded many thousands.
There is error.
PER CURIAM.                  Venire de novo.